Citation Nr: 1314811	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-47 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to November 1962.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
A review of the Veteran's virtual VA folder reveals that, other than a March 2013 Travel Board hearing transcript, all documents in that folder have already been considered by the RO in adjudicating the appellant's claim.

The issue of entitlement to DIC based on service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  At the time of the Veteran's death, he had no claims pending before VA and there were no due, but unpaid, benefits to which the Veteran was entitled under existing ratings or decisions.

2.  The Veteran had verified active military service from July 20, 1959 to November 19, 1962. 

3.  The Veteran did not serve in Vietnam and he had no wartime service. 

4.  The Veteran's service does not qualify the appellant for death pension benefits. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2012)

2.  The criteria for basic eligibility for VA death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1501, 1521, 1541 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.2, 3.3 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 82 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, resolution of the claims are wholly dependent on interpretation of the applicable laws and regulations pertaining to VA pension benefits and VA accrued benefits.  The VCAA is therefore inapplicable and need not be considered with regard to these claims.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Accrued Benefits Claim

When a veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from any claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

Initially, the Board observes that there is no evidence that the Veteran had a claim for VA benefits pending on the date of his death that had not been fully adjudicated by VA.  38 C.F.R. § 3.1000(d)(5).  The Veteran had no service-connected disabilities at the time of his death.  Moreover, the appellant has not asserted that the Veteran ever filed a claim with VA.  Because the Veteran had no claims pending before VA and because there were no due, but unpaid, benefits to which the Veteran was entitled under existing ratings or decisions at the time of his death, there is no basis for an award of accrued benefits.  In this case, the law is dispositive, and there is no basis under which accrued benefits could be granted.  Therefore, entitlement to accrued benefits is precluded as a matter of law and the appellant's accrued benefits claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where the law is dispositive the claim must be denied due to a lack of legal merit). 

III.  Pension Claim

The appellant seeks death pension benefits based on her deceased husband's military service.  In her April 2008 notice of disagreement, the appellant asserted that the Veteran served for more than 90 days during the Vietnam period.  

The law authorizes the payment of nonservice-connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  The VA Secretary shall pay pension for non-service-connected disability or death for service to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, U.S. Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541.

A veteran meets the service requirements if he or she served in the active military, naval, or air service (1) for 90 days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

For VA pension purposes, the periods of war are defined at 38 C.F.R. § 3.2.  Specifically, according to 38 C.F.R. § 3.2, the Korean conflict is defined as the period beginning on June 27, 1950 through January 31, 1955.  The Vietnam era is defined as the period beginning on February 28, 1961 and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964 and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B), (33); 38 C.F.R. § 3.2(f). 

The two Forms DD 214 in the file show that the Veteran had active duty from July 20, 1959 to November 19, 1962.  Although the appellant has asserted that the Veteran served during the Vietnam War period, she acknowledged in an October 2008 letter that the Veteran was never in Vietnam.  As the service personnel records also verify that the Veteran was not ever in Vietnam, his period of service, which ended in November 1962, cannot be considered to have been during the Vietnam War.

Although the Veteran completed more than 90 days of active service, no part of his period of active service was completed during a period of war as defined by VA.  For this reason, the Board finds that the appellant is not eligible for death pension benefits.

The appellant has not submitted any information contrary to that provided by the Veteran's Forms DD 214.  In addition, the Board notes that the official documents do not indicate, and the appellant has not contended, that the Veteran had any additional service that would render her eligible for death pension benefits.  In this case, the law is dispositive, and basic eligibility for death pension benefits is precluded based upon the service of the Veteran; therefore, eligibility for death pension benefits must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to accrued benefits is denied.

Entitlement to death pension benefits is denied.


REMAND

The appellant claims that she is entitled to service connection for the cause of the Veteran's death.  She maintains that the Veteran developed multiple myeloma due to his job as a truck driver during service.  She asserts that the Veteran's job as a truck driver during service frequently exposed him to benzene, a substance that causes multiple myeloma.  

The appellant also asserts that the Veteran had exposure to Agent Orange during service which resulted in his developing the multiple myeloma that caused his death.  The Board notes that the service personnel records confirm that the Veteran was a truck driver in Germany during service, but indicate that the Veteran did not serve in Vietnam.

At the outset, the Board notes that the record reflects the Veteran's service treatment records (STR) are unavailable.  In October 2009, the RO made a formal finding of unavailability of STR.  It was noted that in December 2008 that the STR were requested from the National Personnel Records Center (NPRC), that in January 2009, the NPRC responded that the records had been mailed, and that in June 2009 the RO emailed NPRC requesting follow up on the STR, as they had not been received.  The Formal Finding of Unavailability notes that a July 2009 email response states that there are no additional STR for the Veteran on file at NPRC, and "we regret that the documents appear to have been lost in the mail."  The Board notes that in cases where the STR are unavailable through no fault of the claimant, as in this case, VA has a heightened duty to assist a claimant in developing her claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's death certificate states that the Veteran died at St. Joseph Medical Center.  The Veteran's terminal hospital records have not been requested or obtained.  An attempt must be made to obtain these records.  See 38 C.F.R. § 3.159(c)(1).

The Veteran's service personnel records confirm that the Veteran was a heavy vehicle driver during service.  His death certificate identifies the cause of death as being multiple myeloma, with coronary artery disease, acute myocardial infarction, and respiratory failure also contributing to his death.  Given that benzene, a known carcinogen, is a fundamental component of gasoline and diesel fuel as well as vehicle exhaust, the Board finds that a medical opinion should be obtained.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the appellant, request the Veteran's terminal hospital records from the St. Joseph Medical Center.  

If the attempts to obtain the St. Joseph Medical Center records are unsuccessful, provide the appellant notice of such fact.  Such notice must include a description of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the appellant's claim, and notice that the appellant is ultimately responsible for providing the evidence.

2.  When the above actions have been accomplished, forward the Veteran's claims file to an appropriate cancer specialist.  The specialist should review the Veteran's claims file, should note that the Veteran was a truck driver during service and is presumed to have had some exposure to benzene, and should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran developed multiple myeloma due to benzene exposure during service.  

A complete rationale should be given for all opinions and conclusions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, the RO should readjudicate the claim for DIC based on service connection for the cause of the Veteran's death.  If the benefit is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


